Per Curiam.
This appeal is from an order of the District Court of Cascade County which excluded an annuity policy valued at the sum of $10,630.92 from inheritance tax as exempt under the provisions of section 91-4406, R.C.M. 1947.
This case is a counterpart of cause No. 9631, In Matter of Estate of Hammerstrom, 133 Mont. 469, 326 Pac. (2d) 699. What is said in that opinion applies herein.
The judgment of the District Court is affirmed.
In this cause, DISTRICT JUDGE W. R. FLACHSENHAR sat in place of MR. JUSTICE BOTTOMLY.